Citation Nr: 0504483	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for atrial 
fibrillation.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a cervical spine 
disability.  

7.  Entitlement to service connection for a thoracic spine 
disability.  

8.  Entitlement to an initial rating higher than 10 percent 
for lumbar strain with a herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the New 
Orleans, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the RO must ask the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
give VA everything he has pertaining to his claim.  38 C.F.R. 
§ 3.159(b)(1).  The Board observes that the RO did not 
provide the appropriate notices in the veteran's case.  The 
Board is prohibited from performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Specifically, the RO must provide the veteran notice of the 
types of evidence necessary for establishing entitlement to 
service connection and for increased rating cases.  The RO 
should solicit names and addresses of medical professionals 
providing treatment to him since his separation from the 
military in 2000.  It would be helpful, if the veteran were 
asked to complete authorizations for release of medical 
information to facilitate the acquisition of pertinent 
records.  The RO should clarify what evidence it expects the 
veteran to provide, and what evidence it will assist him in 
getting.  Finally, the RO should ask the veteran to provide 
any relevant evidence in his possession, provided that it has 
not been submitted previously.  

Left Shoulder Bursitis

In the September 2004 informal hearing presentation, the 
veteran's representative directs the Board's attention to the 
veteran's service medical records that indicate treatment for 
shoulder pain in September 1986 and November 1990, associated 
with muscle pain of unknown etiology and left trapezius 
muscle strain, respectively.  A January 1994 makes reference 
to pain between the shoulder blades.  

Also, the August 2000 VA general medical examination shows 
that the veteran had a history of deltoid bursitis involving 
the left shoulder in the mid 1980s.  The examiner noted 
bursitis by history.  X-ray examination of the left shoulder 
was within normal limits.  The veteran argues that he is 
entitled to service connection as this condition was treated 
during his military service.  An orthopedic examination would 
be helpful to determine if the veteran has current disability 
related to his military service.  

Hemorrhoids

The veteran's service medical records show treatment for 
hemorrhoids in May 1993.  No pertinent findings were made on 
the VA general medical examination in August 2000.  The 
veteran argues in his January 2003 statement that hemorrhoids 
often recur.  Additional examination is indicated to 
establish or rule out the recurrence of hemorrhoids.  

Tinea Pedis

The veteran's service medical records show that he was 
treated for tinea pedis in January 1994.  His skin was normal 
on clinical evaluation in September 1999 as well as at the 
August 2000 VA general medical examination.  The veteran did 
report at that time that he had intermittent complaints with 
occasional blisters that he treated with an over-the-counter 
preparation.  The RO should provide for VA skin examination 
to establish or rule out the presence of chronic disability.  

Atrial Fibrillation

The veteran was treated for atrial fibrillation in service in 
January and February 1997.  These symptoms were thought to be 
associated with his caffeine intake.  No significant findings 
were recorded on the September 1999 military medical 
examination report.  

The Board observes that an August 2000 EKG shows marked sinus 
arrhythmias.  No clarification has been provided.  A 
cardiovascular examination is necessary to determine if the 
veteran has current residuals of atrial fibrillation noted 
during his military service.  

Headaches

The veteran was treated for intermittent headaches in January 
1987 and August 1989.  The diagnoses included migraine 
headaches and tension headaches, respectively.  The veteran 
underwent general medical examination in August 2000.  A 
history of migraine headaches was diagnosed.  The RO should 
afford the veteran a neurological examination to determine if 
the veteran currently has a headache disorder associated with 
his military service.  

Cervical Spine and Thoracic Spine Disabilities

The veteran's representative in the September 2004 informal 
hearing presentation requested a remand to resolve the 
conflicting findings relative to the cervical and thoracic 
spine.  It is noted that in service, the veteran was observed 
to have narrowing of the intervertebral bodies of the C7 to 
T1 area and osteophytes of the C3-C4 vertebrae.  
Additionally, the service medical records show evidence of 
kyphoscoliosis in the thoracic spine while the veteran was in 
the military.  When the veteran was examined in August 2000, 
X-rays were interpreted as revealing no abnormality of the 
cervical or thoracic spine.  

The Board's general observations respecting the August 2000 
VA examination are that the veteran's claims folder was not 
available for review by the examiner.  The statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one that take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Consequently, the RO should afford the veteran a joints, 
rectal, skin, cardiovascular, neurological and spine 
examinations for a complete diagnoses and nexus opinions.  A 
remand is required with respect to claims for service 
connection for the above-stated disabilities, as service 
medical records indicate treatment, raising possibility that 
medical examination might aid in substantiating service 
connection claim.  See Duenas v. Principi, 18 Vet.App. 512 
(2004).  

Also, as noted above, the veteran has not been afforded the 
opportunity to state whether or not he has been afforded 
postservice treatment for any of the conditions at issue.  
Records of contemporaneous treatment may contain competent 
evidence that veteran has persistent or recurrent symptoms of 
disability and indicate that those symptoms may be associated 
with his active military service.  See Duenas, supra.  

Lumbar Spine Disability

In January 2003, the veteran stated that his service-
connected back disability has increased in severity since the 
most recent VA examination in August 2000.  His local 
representative in December 2003 argued that the veteran is 
entitled to a VA examination in order to evaluate his 
allegations that his service-connected disability has 
worsened.  The Board agrees.  

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  

In addition, the Board observes that, effective September 23, 
2002, the schedule for rating intervertebral disc syndrome 
was revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  Also, the schedule for ratings of the spine 
disabilities was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  Consequently, 
examination should be performed to evaluate fully the veteran 
symptoms under these new criteria.  The examination should 
clarify the appropriate diagnosis, establish precise ranges 
of motion, describe the duration and severity of 
incapacitation episodes and evaluate functional loss.  

In view of the foregoing, this case is remanded to the RO 
following actions:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed with respect 
to each issue on appeal.  In particular, 
ensure that the notification requirements 
and development procedures are fully 
complied with and satisfied.  Advise the 
veteran of the allocations of burdens in 
obtaining the evidence necessary to 
substantiate his claim and ask him to 
send VA all pertinent evidence or 
information in his possession provided 
that such evidence was not submitted 
previously.  

2.  Ask the veteran to provide names and 
addresses of medical professionals 
providing treatment for the disabilities 
at issue.  After the necessary 
authorizations for release of medical 
information are obtained, attempt to 
acquire records of treatment from the 
sources identified by the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and etiology of any 
existing left shoulder disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to provide a complete 
diagnosis.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a left shoulder disability 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's has a left shoulder 
disability that is causally related to 
his military service?  The clinical basis 
for the opinion should be set forth in 
detail.   

4.  Afford the veteran a VA rectal 
examination in order to determine the 
existence of, and if existent, the 
current nature and etiology of 
hemorrhoids.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has hemorrhoids associated with 
injury, disease or event noted in his 
military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has hemorrhoids that are 
causally related to his military service?  
The clinical basis for the opinion should 
be set forth in detail.   

5.  Afford the veteran a VA skin 
examination in order to establish or rule 
out the presence of tinea pedis.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has tinea pedis associated with 
injury, disease or event noted in his 
military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has tinea pedis that is 
causally related to his military service?  
The clinical basis for the opinion should 
be set forth in detail.  

6.  Afford the veteran a VA 
cardiovascular examination in order to 
determine the existence of atrial 
fibrillation, its cardiovascular 
significance and its etiology.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

Ask the examiner to provide a complete 
diagnosis.  Based on a review of the 
clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has 
cardiovascular disability manifested by 
atrial fibrillation associated with 
injury, disease or event noted in his 
military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has disability manifested by 
atrial fibrillation that is causally 
related to his military service?  The 
clinical basis for the opinion should be 
set forth in detail.  

7.  Afford the veteran a VA neurological 
examination in order to determine the 
current nature and etiology of any 
headache disorder.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  Ask the examiner to 
provide a complete diagnosis.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a headache disorder 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current headache disorder 
that is causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

8.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and etiologies of 
disability involving the cervical spine 
and thoracic spine, as well as to 
determine the current nature and extent 
of service-connected lumbosacral spine 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.   



Cervical Spine and Thoracic Spine

Ask the examiner to provided a complete 
diagnosis regarding any disability in the 
cervical spine or the thoracic spine.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a cervical spine or a 
thoracic spine disability associated with 
injury, disease or event noted in his 
military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has a cervical spine or 
thoracic spine disability that is 
causally related to his military service?  
The clinical basis for the opinions 
should be set forth in detail.   

Lumbar Spine

Ask the examiner to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected lumbar spine disability.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected disabilities.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the lumbar spine.  If so, 
and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

ii.  With respect to the 
neurological examination: The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected lumbar spine disability.  

The examiner is asked to comment on 
the nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
segment of the lumbar spine.  If so, 
and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic neurological 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is asked to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is asked to 
comment on the impact of the 
service-connected spine disability 
picture on the veteran's ability to 
obtain and maintain employment.  

9.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




